                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

GEORGE E. ROBEY,                                    )
                                                    )
                              Petitioner,           )
                                                    )
                         v.                         )       No. 1:18-cv-01705-SEB-TAB
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                              Respondent.           )

                                            FINAL JUDGMENT

       Having this day directed the entry of final judgment, the Court now enters

FINAL JUDGMENT in favor of the respondent and against the petitioner.

       George Robey’s motion for relief pursuant to 28 U.S.C. § 2255 is DENIED and the action

is dismissed with prejudice.


        9/25/2019
Date: _________________                              _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana


Distribution:

GEORGE E. ROBEY
1014 W. 34th St.
Indianapolis, IN 46208

Bradley Paul Shepard
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
brad.shepard@usdoj.gov
